Citation Nr: 0822017	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-36 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for otitis media.

3.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and PD




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to October 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran testified before the 
undersigned at a Travel Board hearing in Lincoln, Nebraska in 
April 2008.  A transcript of this hearing is associated with 
the claims folder.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent evidence that the veteran's right ear 
hearing loss and otitis media existed prior to service. 

3.  There is no competent medical evidence that the veteran's 
pre-existing right ear hearing loss or otitis media 
permanently increased in severity during service. 

4.  There is no competent medical evidence of a current 
diagnosis of left ear hearing loss.

5.  There is competent medical evidence of a current 
diagnosis of Meniere's disease.

6.  There is no evidence of Meniere's disease in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's Meniere's disease with her 
period of service.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not established.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.306, 3.385  (2007).

2.  Service connection for otitis media is not established.  
38 U.S.C.A. §§ 1110, 1131, 1111, 1132, 1153, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.306 (2007).

3.  Service connection for Meniere's disease is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 
5107 (West 2002); 38 C.F.R. §§  3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that hearing 
loss (particularly the right ear) and otitis media were 
aggravated by her service in the United States Air Force from 
April 1981 to October 1991.  She also contends that her 
Meniere's disease is related to her service.  Specifically 
she claims that she was exposed to excessive noise in service 
while working near a flight line as a forklift operator.  The 
veteran attributes her current hearing loss, otitis media, 
and Meniere's disease to this acoustic trauma.

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April 2005 (hearing loss), June 2005 
(otitis media), and September 2005 (all issues) which fully 
addressed all four notice elements and were sent prior to the 
initial AOJ decision in this matter.  These letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, Dingess notice was provided by letter dated in 
March 2006 and the claim was subsequently readjudicated in a 
statement of the case dated in June 2006.    

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA outpatient treatment reports, and private medical 
records from the Wymore Medical Clinic, Blue Valley Ear Nose 
and Throat, and several private physicians.  The veteran was 
provided an opportunity to set forth her contentions during 
the hearing before the undersigned Veterans Law Judge and was 
afforded VA medical examinations in June and October 2005.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in correspondence dated in April 2006 the veteran 
indicated that she had no other evidence to submit.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
peacetime service. 38 U.S.C.A. §§ 1110, 1131.  For purposes 
of service connection pursuant to § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. §1153; 38 C.F.R. § 
3.306(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Factual Background

Service medical records document extensive treatment for 
right ear pain and right ear otitis media during service.  
These records also show that these disorders preexisted 
service.  Specifically, a March 1986 treatment reports shows 
that the veteran underwent bilateral myringotomeal tubes at 
the age of 15.     

Her February 1981 enlistment examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
30 dB
15 dB
15 dB
20 dB
Left 
Ear
15 dB
10 dB
10 dB
15 dB

August 1982 and January 1986 in-service audiological 
examination reports also show decreased hearing in the right 
ear and normal hearing in the left ear during service.

In connection with her current claim the veteran was afforded 
VA audiological examinations in June 2005, October 2005, 
February 2006, and June 2006.  The June 2005 VA audiological 
examination reported the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
40 dB
30 dB
35 dB
55 dB
Left 
Ear
15 dB
10 dB
20 dB
30 dB

Puretone Threshold Average
Right Ear
40 dB
Left Ear
18.75 dB

Speech Recognition
Right Ear
92%
Left Ear
98%

During the examination, the veteran reported a history of 
middle ear problems with her right ear and also reported that 
a tympanostomy tube was placed in her right ear approximately 
one year earlier by her private doctor.  She also reported 
that she began having dizzy spells three weeks earlier and 
was diagnosed with Meniere's disease.  The veteran reported a 
recent "40% hearing loss" in her right ear that accompanied 
the onset of the Meniere's disease.  She reported asymmetry 
in her hearing, left ear hears better than the right.  She 
stated that she was exposed to noise while delivering 
supplies to the flight line in service.  Since service she 
has worked in nursing homes and as a hairdresser.  The 
examiner diagnosed the veteran with mild to moderate hearing 
loss and tinnitus in the right ear and normal hearing in the 
left ear.  The examiner stated that the veteran's right ear 
hearing loss and tinnitus were not consistent with a history 
of noise exposure.  

During an October 2005 VA examination the veteran reported 
three to four episodes of otitis media yearly, for which she 
needs antibiotics.  She reiterated her history of a tube 
placed in her right ear one year earlier and recent diagnosis 
of Meniere's disease on a clinical basis by the same 
physician.  She reported dizzy spells lasting five minutes 
with resulting feelings of imbalance that lasts all day.  She 
also reported strong tinnitus and increased hearing loss 
during these spells.  With regard to the veteran's otitis 
media the examiner noted that the veteran has had quite a few 
problems with her right ear over time and also noted that the 
veteran continued to have the same problems with otitis media 
she always had.  She does have mild conductive hearing loss, 
but overall the hearing is quite good for all the problems 
she has had.  The examiner opined that it was unlikely that 
there was an exacerbation or an aggravation of her hearing 
condition due to her service.  In terms of the Meniere's 
disease, the cause of this is known to be an imbalance in 
fluids of the inner ear.  The examiner noted that there is no 
reported relationship to noise exposure or to chronic otitis.  
Therefore, the examiner opined that it was unlikely that the 
veteran's Meniere's disease was caused by or was a result of 
her right ear problem in service.   

During a second October 2005 VA examination the veteran 
reiterated her history of right ear problems and noise 
exposure in service and stated that her tinnitus began in 
service.  The examiner opined that due to the military onset 
of tinnitus, it was as likely as not that at least a portion 
of the veteran's tinnitus is due to military service.  
However, the examiner also opined that it was not likely that 
the veteran's right sided hearing loss was due to service as 
additional loss was recently reported with the recent 
diagnosis of Meniere's disease.  

The February 2006 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
40 dB
40 dB
50 dB
55 dB
Left 
Ear
15 dB
10 dB
20 dB
30 dB

Puretone Threshold Average
Right Ear
46.25 dB
Left Ear
18.75 dB



Speech Recognition
Right Ear
92%
Left Ear
100%

The June 2006 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
40 dB
30 dB

60 dB
Left 
Ear
15 dB
15 dB

35 dB

Also of record are private treatment records dated from 
August 1995 to June 2005 and VA outpatient treatment reports 
dated from April 2005 to April 2007 showing treatment for 
right ear pain and otitis media and a diagnosis of Meniere's 
disease in June 2005.

        1.  Hearing Loss

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2007), 
which provide: "For the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 
zero to 20 dB, and higher threshold levels indicate some 
degree of hearing loss).

        a.  Right Ear

The Board notes that June 2005, February 2006, and June 2006 
VA audiological evaluation reports show that the veteran has 
right ear hearing loss disability for VA purposes.  See 38 
C.F.R. § 3.385.  Thus, the Board will concede that she has a 
current right ear hearing loss disability.

Given the evidence of record, the Board finds that service 
connection for right ear hearing loss is not warranted.  The 
veteran's claim of acoustic trauma in service is credible.  
Thus, the fact that the veteran was exposed to loud noises in 
service is not in dispute.  However, while the first October 
2005 VA examiner noted that the veteran does have mild 
conductive hearing loss, he also noted that overall the 
hearing is quite good for all the problems she has had.  The 
examiner also opined that it was unlikely that there was an 
exacerbation or an aggravation of her hearing condition due 
to her service.  Furthermore, the second October 2005 VA 
examiner opined that it was not likely that the veteran's 
right sided hearing loss was due to service as additional 
loss was recently reported with the recent diagnosis of 
Meniere's disease.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  There are no other 
contrary medical opinions of record.  The opinions by the VA 
examiners are highly probative and outweigh the other 
evidence of record, including the veteran's testimony and 
contentions.  As such, service connection is not in order.
  
	
	b.  Left Ear

The Board also finds that service connection for left ear 
hearing loss is not warranted as there is no current evidence 
of left ear hearing loss.  The audiological examination 
reports of record do not satisfy the minimum requirements for 
hearing loss under 38 C.F.R. § 3.385 for the left ear.  As 
was stated earlier, current disability is required in order 
to establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
	
        2.  Otitis Media

Given the evidence of record, the Board finds that service 
connection for otitis media is not warranted.  The relevant 
evidence shows that the veteran's otitis media pre-existed 
service.  As discussed above, the service treatment records 
document pre-service problems.  Further, the veteran argued 
at her recent hearing that the symptoms she encountered 
during service amounted to aggravation.  She cited to several 
records in January 1987 and September 1988 as supporting her 
argument as to aggravation.  Hearing transcript, page 3.   As 
such, the Board must consider whether the pre-service 
disability underwent an increase in severity during service 
such as to raise the presumption of aggravation.  38 C.F.R. § 
3.306(b) (2007).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear 
and convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Because there is evidence of treatment for ear problems, 
including otitis media in service, the veteran was afforded a 
VA examination in order to obtain resolution of the 
outstanding medical question in her case.  Significantly, the 
October 2005 VA examiner noted that the veteran has had quite 
a few problems with her right ear over time and also noted 
that the veteran continued to have the same problems with 
otitis media she "always had."  Thus, the examiner 
concluded there was no permanent increase in severity as a 
result of service since the condition has remained 
essentially the same over the years to the present.  In sum, 
the competent and probative medical evidence is clear and 
convincing that the veteran's otitis media was not aggravated 
by her service.  There are no other contrary medical opinions 
of record.  Thus, service connection is not in order.  

	3.  Meniere's disease

Given the evidence of record, the Board finds that service 
connection for Meniere's disease is not warranted.  The 
veteran was first diagnosed with Meniere's disease in June 
2005, approximately 14 years after service.  The absence of 
documented complaints of Meniere's disease for approximately 
14 years after service weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, no competent 
professional has attributed the post service diagnosis of 
Meniere's disease to the veteran's service.  In fact, the 
first October 2005 VA examiner noted that the cause of 
Meniere's disease is known to be an imbalance in fluids of 
the inner ear.  The examiner also noted that there is no 
reported relationship between Meniere's disease and noise 
exposure or chronic otitis.  Therefore, the examiner opined 
that it was unlikely that the veteran's Meniere's disease was 
caused by of was a result of her right ear problem in 
service.  

The veteran's claims for service connection include her own 
assertions that these disabilities are related to service.  
The Board does not doubt the sincerity of the veteran's 
beliefs.  Nevertheless, as a lay person not trained in 
medicine, her opinion that these disabilities are causally 
related to active service is not competent evidence required 
to establish service connection.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Rather, medical evidence 
on this point is required.  As the persuasive medical 
evidence is against the claims, service connection must be 
denied.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for hearing loss is denied.

Service connection for otitis media is denied.

Service connection for Meniere's disease is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


